Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	A Request for Continued Examination (RCE) was filed September 24, 2021, in response to a Final Office Action dated June 29, 2020.  The RCE and the accompanying amendment (hereinafter “Amendment”) was based on a series of interviews with Applicant’s Attorney of Record, Doug Gallagher.  In the interviews, the Examiner suggested additional limitations to the claims which may place the application in condition for allowance, should Applicant decide to file an RCE.  The Amendment reflected these additional discussions and limitations.
	Following additional searching, it was concluded that the Amendment placed the application in condition for allowance.  Therefore, in light of the Amendment, the rejection of the claims under §103, as set forth in the Final Office Action, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 was previously confirmed and explained in a previous Action.  
	Accordingly, Claims 1, 6, 14, and 19 are pending and in condition for allowance, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.

Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance:

The claimed invention relates to contactless payments made by a mobile payment device (e.g. eWallet app on a mobile phone) from within a vehicle, wherein authentication takes place on a device or sensor (e.g. biometric reader or scanner) which is placed in the vehicle within reach of the driver but away from the payment device.
The contactless mobile payment system is implemented in a scenario where a payment transaction is directly performed by a payer from within the payer’s vehicle and using a payer mobile computing device.  The payer uses a hand-held “collecting device” within a close preset distance range to the payer mobile computing device within the vehicle, wherein the collecting device comprises a mobile point of sale (POS) terminal for collecting payment information from the payer mobile computing device.   
The user’s paying device is in contactless electronic communication  with the collecting device through close range electromagnetic induction (e.g. RF), so that the collecting device can receive information from the paying device, wherein the paying device determines whether a payer's identity information needs to be identified based on the state for transaction security and/or the transaction amount/limit for quick payment.   The paying device prompts the payer to provide identification information via the paying device. 

	a fingerprint sensor within reach of the hand of the payer for scanning the fingerprint of the payer;
	an audio sensor within the voice of the payer for sensing the voice print of the payer; and 
	a face recognizing unit with a camera directed at the face of the payer seated in the vehicle for identifying the face of the payer.

Therefore, the prior art of record fails to teach or suggest, among other features, the use of a POS collecting device in contactless, close range electronic communication with an identification device which is located in the vehicle.  The identification device is separate – spaced a distance apart – from both the paying device and the collecting device but within the vehicle and within reach of the user/driver. 

The newly-cited, patent prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art:
U.S. Patent No. 10,949,830 to Gaudin et al.  This reference is relevant to the features of in-vehicle payments.
U.S. Patent Publication No. 2017/0116600 to Sharan.  This reference is relevant to the features of performing transactions from within a vehicle.
U.S. Patent Publication No. 2004/0260610 to Hasegawa.  This reference is relevant to the features of mobile payments in a store.
U.S. Patent Publication No. 2005/0184155 to Pinkus.  This reference is relevant to the features of automobile based payments.
U.S. Patent No. 10,504,094 to Gaudin et al.  This reference is relevant to the features of in vehicle based payments.
U.S. Patent Publication No. 2008/0015985 to Abhari et al.  This reference is relevant to the features of mobile payments.
PCT Patent Publication No. WO 2007/049273 to Vilnal et al.  This reference is relevant to the features of authorizing purchases associated with a vehicle.
Chinese Patent Publication No. CN 104933555 to Chi et al.  This reference is relevant to the features of a quick pay option without authentication.
PCT Patent Publication No. WO 99/46717 to Mori et al. This reference is relevant to the features of mobile e-wallet payments.


Non-Patent Literature:
Copeland et al., “Wallet on Wheels – Using Vehicle’s Identity for Secure Mobile Money,” 17th International Conference on Intelligence in Net Generation Networks (ICIN) 2013
Kopparapu, “A Robust Speech Biometric System for Vehicle Access,” ICVES 2009.

Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Chutorash is considered the closest.  Chutorash teaches a system and method for conducting commerce in a vehicle including conducting payment transactions. Figure 2H describes a vehicle control system 106 which is used to control various vehicle functions including the commerce activity described. In addition, Chutorash describes the importance of security in conducting such commerce from a vehicle. Security, in a payment or commerce setting, always involves the identification of the person conducting the transaction and the authentication of that person as having the authority to use the payment mechanisms being utilized. 
However, Chutorash fails to teach or suggest, among other features, the use of a POS collecting device in contactless, close range electronic communication with an identification device which is located in the vehicle.  The identification device is separate – spaced a distance apart – from both the paying device and the collecting device but within the vehicle and within reach of the user/driver. 

Of the non-patent literature of record, the publication to Copeland is considered the closest.  However, this reference is directed to a car-centric service for allowing pre-paid subscription accounts for paying for car related expenses.  However, Copeland fails to teach the identification device of the claimed invention, wherein the biometric device is separate – spaced a distance apart – from both the paying device and the collecting device but within the vehicle and within reach of the user/driver. 

Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

September 29, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691